DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin L. Bray (Reg. No. 47,439) on February 22, 2021.
The application has been amended as follows: 

In the Amendment to the Specification filed on February 5, 2021: 

In the first line of amended paragraph [0247], “[0131]” is replaced with – [0247] --;
In the first line of amended paragraph [0293], “[0158]” is replaced with – [0293] --; and
In the first line of amended paragraph [0294], “[0159] is replaced with – [0294].


Response to Applicant’s Amendment
	Applicant’s Amendment filed February 5, 2021 has been fully considered and entered.
Applicant’s arguments, see pages 7-9, filed February 5, 2021, with respect to claims 1-21 have been fully considered and are persuasive.  Accordingly, the prior art 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest the optical fiber defined by claim 1, comprising a primary coating surrounding and directly adjacent to the cladding region, the primary coating have a radius r5, an in situ modulus in the range from 0.05 MPA to 0.30 MPa and a thickness r5-r4 in the range from 8.0 µm to 20.0 µm, and a secondary coating surrounding and directly adjacent to the primary coating, the secondary coating having a radius r6 less than or equal to 100.0 µm, a Young’s modulus greater than 2000 MPa and a thickness r6-r5 in the range from 8.0 µm to 20.0 µm in combination with all of the other limitations of claim 1.
Claims 2-21 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874